Citation Nr: 0605017	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to March 1974.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied 
service connection for PTSD.  While the appellant requested a 
hearing on her June 2005 VA Form 9, she withdrew her hearing 
request in a subsequent correspondence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran contends that she has PTSD due to being sexually 
assaulted during service by a Captain T., while he was 
treating her for psychiatric problems.  She asserts that 
after the incident she went back to the barracks where a 
friend encouraged her to report the incident.  She stated 
that although she reported the incident and some sort of a 
review board was empaneled to address the matter, the board 
treated the Captain as the victim and encouraged her to drop 
the matter.  

VA sent the veteran a PTSD questionnaire, which she returned 
in December 2003, and a form for providing a "Statement in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder Secondary to Personal Trauma", which she 
returned in February 2004.  VA also performed the requisite 
request (PIES request MO1 and 018) necessary to associate the 
veteran's complete personnel file and medical/dental records 
with the claims file.  As will be explained below, however, 
VA did not follow all of the specific development actions 
necessary in cases involving PTSD based on military sexual 
trauma (MST).

If a PTSD claim is based on MST or personal assault in 
service, evidence from sources other than the veteran's 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. § 
3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III at par. 5.14, and Part VI at par. 11.37; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA must make 
all reasonable efforts to obtain the relevant evidence.  
38 C.F.R. § 3.159(c).  As well, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

In July 2004, VA approved for publication a new form, VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma.  The new form identifies additional types of 
documentation that may be used to corroborate the occurrence 
of a stressor involving sexual assault, and it lists 
additional behavior changes or experiences that might occur 
following a sexual assault.  The appellant should be sent and 
asked to complete a new VA Form 21-0781a.  

While personnel records have been obtained and added to the 
claims file, the file contains no record indicating that VA 
sought investigative reports that may have been generated by 
the Army regarding the veteran's alleged sexual assault.  The 
Army's investigative information, including Criminal 
Investigation Division records and military police reports, 
is maintained by the Crime Records Center (CRC) at Fort 
Belvoir, Virginia, for a period of 40 years following the 
incident or the investigation that is the subject of the 
records.  The CRC indexes the records by the name of the 
victim and type of crime.  VA has been added as a routine 
user of the information, and the RO should make appropriate 
inquiries to determine if any reports exist regarding the 
veteran's alleged assault by Captain T.  In so doing, the RO 
must provide as much detail as possible in the request.  At a 
minimum, the RO should provide the claimant's name (at the 
time of the incident), SSN, date of birth, the date of the 
incident, and the type of crime.  Identifying the post to 
which the veteran was assigned at the time of the military 
sexual trauma (MST) will also aid CRC in searching its 
records.  

Accordingly, the Board must REMAND the case to the RO for the 
following:

1.  The RO should request that the 
appellant identify (names, addresses, and 
approximate dates of treatment) all VA 
and non-VA health care providers who have 
treated her for a psychiatric disability.  
The RO should attempt to obtain copies of 
complete treatment records (those not 
previously secured) from all identified 
sources.  These should specifically 
include any treatment records from the 
veteran's private psychologist.  If any 
of the identified records cannot be 
obtained and the RO does not have 
affirmative evidence that they do not 
exist, the RO should inform the appellant 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  The appellant 
should be advised that the VA will decide 
the case without these records unless she 
submits them.  

2.  In accordance with the provisions of 
M21-1, Part III at par. 5.14, and Part VI 
at par. 11.37, the RO should once again 
send the veteran an appropriate stressor 
development letter.  The appellant should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  The RO 
should also send the appellant a new VA 
Form 21-0781a, Statement in Support of 
Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request she complete 
it with as much specificity as possible.  
The RO should inform the appellant that 
if she fails to return any form that 
would provide details regarding the 
inservice stressor event or fails to 
provide information useful to verifying 
this event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record.  An appropriate 
period of time should be allowed for the 
veteran to respond and/or submit 
additional evidence.  

3.  Upon receipt of the veteran's 
response to the development in paragraphs 
1 and 2, the RO should undertake any and 
all further development action indicated 
by the evidence of record, then make a 
determination for the record as to 
whether there is any credible supporting 
evidence that the veteran was sexually 
assaulted during active service.  This 
development action includes making an 
exhaustive effort to obtain any 
investigative reports (including Criminal 
Investigation Division records and 
military police reports) that may have 
been generated by the Army regarding the 
sexual assault alleged by the appellant.  
This inquiry should be directed to the 
following: 

Director, US Army Crime Records 
Center
ATTN:  Crime Records Division 	
6010 6TH St. 	Fort Belvoir, VA 
22060-5585

4.  After the development requested in 
paragraphs 1 through 3 is completed, the 
RO should arrange for the veteran to be 
examined by a psychiatrist.  The examiner 
should review all pertinent medical 
records in the claims file and the RO's 
determination as to whether there is 
credible supporting evidence of a sexual 
assault in service and should state in 
the examination report that such review 
was performed.  If the RO determines that 
it is likely that the veteran's claimed 
inservice stressor did occur, the 
examiner should determine whether PTSD 
may be diagnosed under the criteria of 
the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association based on 
such stressor.  If the RO determines that 
there is no credible/verified evidence 
that a stressor occurred, the examiner 
should opine as to whether it is at least 
as likely as not that any current 
psychiatric disorder (i.e., other than 
PTSD) was incurred in or aggravated 
during, or is otherwise related to, 
service.  The examiner should reconcile 
any contradictory evidence regarding the 
psychiatric diagnosis, and explain the 
rationale for any opinion given.

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then re- 
adjudicate the claim, specifically 
including consideration of 38 C.F.R. § 
3.304(f); Manual M21-1, Part III, 
5.14(c); and Patton v. West, 12 Vet. App 
272 (1999).  If the benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and her representative the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless she is notified.

The purposes of this remand are to aid the veteran in the 
development of her claim, and to provide her adequate notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


